Citation Nr: 0639712	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  97-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as being due to exposure to 
radiation and/or mustard gas.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947, October 1947 to August 1950, and from August 1950 to 
August 1953.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision.  The case 
has since been remanded three times by the Board for further 
development.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
COPD related to service or to any exposure to radiation 
and/or mustard gas therein.


CONCLUSION OF LAW

COPD was not incurred or aggravated as a result of active 
service or exposure to radiation and/or mustard gas therein.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.316 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's Claims Assistance Act was passed after the 
veteran filed his claim for entitlement to service connection 
for COPD.  Accordingly, VA is required to notify the veteran 
of: (1) the information and evidence needed to substantiate 
and complete his claim, (2) what part of that evidence he is 
responsible for providing, (3) what part of that evidence VA 
will attempt to obtain for him, and (4) the need to send the 
RO any additional evidence that pertains to his claim.  
38 C.F.R. § 3.159.  

The veteran was issued a supplemental statement of the case 
in May 2002 in which the entire text of 38 C.F.R. § 3.159 
appeared.  The veteran has not been prejudiced by lack of 
notification for the veteran was also issued a letter 
notifying him of all four required elements of the duty to 
notify in a May 2004 letter and the supplemental statement of 
the case issued in June 2006 also included the entire text of 
38 C.F.R. § 3.159.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO was unable to 
obtain the veteran's service medical records or service 
personnel records.  A notice from the National Personnel 
Records Center (NPRC) dated in September 1995 indicates that 
the veteran's service medical records and records for the 
U.S. Army Office of the Surgeon General were apparently 
destroyed in an accidental fire at the NPRC in 1973.  In a 
March 2006 response, the NPRC noted that no morning reports 
for the dates requested were found and in an earlier response 
they noted that hospital records indicated by the veteran 
were unable to be found and were probably fire-related.  In 
cases where service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine as stated under 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA has 
exhausted all available measures of locating the veteran's 
service medical records and has therefore more fully 
considered the benefit of the doubt doctrine in the decision 
below.  There does not appear to be any other evidence, VA or 
private, relevant to the claim at this time that the RO has 
failed to attempt to obtain at this time.

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to show not only current disability, but 
also a causal connection between that disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  In the 
absence of any persuasive evidence of COPD in service or 
related to any exposure to radiation and/or mustard gas in 
service, any current medical opinion would be based on 
speculation, rather than fact.  Here, the objective medical 
evidence simply does not show a causal connection between the 
veteran's current COPD and his period of military service or 
exposure to radiation and/or mustard gas therein.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  

II.  Claim for Service Connection

The veteran claims that his current COPD is a result of 
exposure to radiation and/or mustard gas in service.

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be: 1) a medical diagnosis of a current disability; 2) 
medical or, in certain cases, lay evidence of in-service 
occurrence of a disease or injury; and 3) medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Radiation Exposure Claim
Service connection based upon exposure to ionizing radiation 
may be established under the provisions of 38 C.F.R. § 
3.309(d) and certain diseases are presumptively service-
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity."  The regulation defines "radiation-risk activity" 
as (A) onsite participation in a test involving the 
atmospheric detonation of a nuclear device; (B) the 
occupation of Hiroshima or Nagasaki, Japan; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2005).  

The veteran claims (see testimony at an October 1996 RO 
hearing and a written statement dated August 1996) that while 
instructing a class at the "Chemical Biological, and 
Radiological Defense School," he would demonstrate the way 
to detect radioactivity by using a piece of radioactively 
charged metal.  The activity described does not appear to 
meet the requirements of a "radiation-risk activity."  
However, even assuming that the veteran's claim that he was 
exposed to radiation while in service is true, verifiable, 
and meets the statutory requirements to trigger presumptive 
service connection, COPD is not listed as a disease that 
would merit the presumptive conditions under 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d) and there is no medical 
evidence of record indicating a relationship between the 
veteran's current diagnosis of COPD and his service or any 
radiation exposure therein.  As a result of the foregoing, 
service connection cannot be established and the claim for 
entitlement to service connection on both a direct and 
presumptive basis must be denied.

Mustard Gas Exposure Claim
Presumptive service connection is warranted if the veteran 
has experienced: (1) full-body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed certain specified conditions.  38 
C.F.R. § 3.316.  It is noted that chronic pulmonary disease 
is among the conditions which are associated with full body 
exposure to nitrogen, sulfur mustard or Lewisite.

The veteran claims (see testimony at an October 1996 RO 
hearing and a written statement dated August 1996) that he 
underwent training and that he also taught classes regarding 
exposure to mustard gas and radiation at the "Chemical 
Biological, and Radiological Defense School."  In these 
statements the veteran describes his contact to the mustard 
gas as "placing them on my own skin" and admits exposure to 
tear gas without a gas mask in a "tear gas building."  It 
is noted that tear gas is not considered to be a vesicant and 
is dissimilar from mustard gas.  

While the veteran's exposure to mustard gas as described 
above cannot be verified, even if the veteran had such as 
exposure as he has described, it would not meet the criteria 
for presumptive service connection under 38 C.F.R. § 3.316(2) 
because he does not claim full body exposure to mustard gas.  
As a result, the veteran's claim for service connection on a 
presumptive basis must fail.

The veteran similarly does not meet the criteria for direct 
service connection because there is no medical evidence of 
record linking the veteran's current diagnosis of COPD with 
mustard gas exposure in service.  While private medical 
records from July 1981 indicate a diagnosis of COPD, nothing 
in the medical evidence of record indicates an etiological 
opinion relating COPD to service, in fact, a November 1978 
medical history notes a significant history of smoking and 
that a pulmonary disorder was first diagnosed around 1968 
according to the veteran.  As a result of a lack of evidence 
linking the veteran's COPD with his service, to include any 
exposure to mustard gas in service, the veteran's claim 
cannot be substantiated on either a direct or a presumptive 
basis for service connection and the claim must be denied.

Despite the veteran's contentions that he currently suffers 
from COPD that is related to exposure to radiation and/or 
mustard gas in service, there is no medical evidence 
suggesting such an etiological opinion or a medical 
diagnosis.  While the veteran may sincerely believe that his 
COPD is related to his service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have COPD as a result of exposure to radiation and/or 
mustard gas in service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD as being due to 
exposure to radiation and/or mustard gas is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


